Citation Nr: 0926201	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a foot disorder, 
claimed as bilateral pes planus with plantar fasciitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to June 
1992.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  Hearing loss for VA purposes is not shown. 

2.  Tinnitus was not shown in service or reported until 2007; 
tinnitus is not related to service. 

3.  Bilateral pes planus pre-existed service and was not 
aggravated by service.  

4.  Plantar fasciitis was not shown in service or for many 
years thereafter; plantar fasciitis is not related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service; a current disability is not shown.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  A foot disorder, claimed as bilateral pes planus with 
plantar fasciitis, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Hearing Loss

In addition to the laws and regulations cited above, service 
connection will be presumed for certain chronic diseases 
enumerated in 38 C.F.R. § 3.309, which includes sensorineural 
hearing loss, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Next, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Veteran claims bilateral hearing loss caused by exposure 
to loud noises as an infantryman and gunner during his 
service career.  Service treatment records are absent any 
complaints of hearing loss in service, however, service 
records confirm that he was routinely exposed to noise 
without hearing protection.  In giving due consideration to 
the places, types, and circumstances of his service, noise 
exposure is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  

The Veteran underwent a VA audiological consultation and 
examination in September 2007.   The Board finds the 
examination results adequate for evaluation purposes as it 
was based on an examination, as well as active duty and 
occupational noise history.  No medical opinion as to nexus 
was given, but for the reasons that follow, the nexus opinion 
is not necessary.  Specifically, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
20
20
LEFT
20
25
30
30
20

Significantly, hearing loss did not exceed 40 decibels or 
more for any of the frequencies of 500, 1000, 2000, 3000, and 
4000, nor did it exceed 26 decibels for at least three of 
these frequencies, in either ear.  Therefore, the Veteran 
does not have a current disability in either ear for VA 
compensation purposes.  

Private treatment records reflect that the Veteran underwent 
audio examinations for work as a forklift operator since 
January 1997.  While it is not clear whether the Maryland CNC 
test was used, in nine examinations since January 1997, his 
bilateral hearing loss never exceeded the 40 decibels or more 
for any of the frequencies of 500, 1000, 2000, 3000, and 
4000, nor did it exceed 26 decibels for at least three of 
these frequencies in either ear.  

Based on the foregoing, the evidence does not support a 
finding of a current hearing disability for VA purposes.  As 
hearing loss is not shown, the appeal is denied. 

Tinnitus

The Veteran testified at his BVA hearing that he first 
experienced intermittent ringing in his ears in 1989 or 1990 
but that he never went to sick call.  Service treatment 
records are absent any complaints of buzzing or ringing in 
the ears.  Further, his separation examination did not note 
tinnitus symptomatology.  Therefore, no chronic tinnitus 
disorder was noted in service. 

Next, post-service evidence does not reflect tinnitus 
symptomatology for many years after service discharge.  The 
Veteran filed his claim in December 2006 and tinnitus was 
first diagnosed at his VA audio consultation in September 
2007.  Even accepting tinnitus symptomatology at the time he 
filed his claim, tinnitus was not initially reported for 14 
years after discharge.

In addition to the absence of documented post-service 
treatment records for many years after separation, the 
evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1992) and initial 
reported symptoms related to tinnitus in late 2006/early 2007 
(a 14-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Moreover, the Board finds that the Veteran's reported history 
of continued tinnitus since active service is inconsistent 
with the other evidence of record.  Indeed, while he stated 
that his disorder began in service, service treatment records 
are absent of any complaints of tinnitus.  

The Board has weighed the statements as to continuity of 
symptomatology against the absence of documented complaints 
or treatment for 14 years following active duty discharge and 
finds the Veteran's recollections as to symptoms experienced 
in the distant past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not been established, either through the competent evidence 
or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the Veteran's 
tinnitus to active duty, despite his contentions to the 
contrary.  

Specifically, none of the health care professionals has 
established a medical nexus between active duty and current 
complaints.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999) (holding that, where there is assertion of continuity 
of symptomatology since service, medical evidence is required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition"), vacated on other 
grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 
(2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection of tinnitus and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.

Bilateral Pes Planus with Plantar Fasciitis

Where a veteran served during a period of war or during 
peacetime service after December 31, 1946, he or she is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).

A preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2008).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id. However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 
"temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened."  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Here, pes planus is noted on the Veteran's entrance 
examination.  Therefore, the presumption of soundness does 
not attach and the Board must determine whether preexisting 
pes planus was aggravated by service.  As previously stated, 
a temporary flare-up is not sufficient to indicate that a 
disorder has worsened.  

After weighing the recent statements of the Veteran against 
the evidence of record in this case, the Board finds that the 
preexisting pes planus disorder was not aggravated by.  
Specifically, the Board places significant probative value on 
the fact that he was only treated once for pes planus while 
on active duty (in June 1989), indicating a temporary flare-
up, not a chronic condition.  Of note, he spent an additional 
three years in service without any other complaints related 
to pes planus.

The Board also places high probative value on the in-service 
X-rays of his feet, which were negative as to a finding of 
pes planus, and were undertaken contemporaneously with his 
complaints of foot pain in April 1989.  Notably, his foot 
pain was related to hallux valgus, for which he is already 
service-connected.  Additionally, his separation examination 
noted hallux valgus but not pes planus.  For the foregoing 
reasons, the evidence does not support a finding that pes 
planus was worsen in service. 

Moreover, post-service medical evidence reflects that the 
Veteran underwent a right foot bunionectomy in 1999.  The 
pre- and post-operative diagnosis was hallux valgus but no 
mention was made of pes planus.  In 2001, he underwent a 
bunionectomy of the left foot but, again, no mention was made 
of pes planus.  

In May 2007, he underwent a VA feet examination but pes 
planus was not reported.  In December 2007, he sought 
outpatient treatment for foot pain and was diagnosed with 
plantar fasciitis with pes planus.  This was the first 
mention of pes planus since service.  Given that there were 
no complaints associated with pes planus for 15 years after 
discharge, the evidence does not support a finding that the 
pre-existing disorder was aggravated by service.

The Veteran also contends that he should be service-connected 
for bilateral plantar fasciitis.  Unlike pes planus, plantar 
fasciitis was not noted on the entrance examination; thus, he 
is presumed sound as to plantar fasciitis and the Board will 
consider whether he is entitled to direct service connection.  
After weighing the recent statements of the Veteran against 
the evidence of record in this case, the Board finds that 
plantar fasciitis was not incurred in service.  

Service treatment records reflect that he was treated in 
January 1989 for hallux valgus and complained that his feet 
were sensitive to cold more than they had been previously.  
The examining physician noted that he had no numbness or 
tingling in his toes but that symptoms were positive in the 
area of his deformity.  The physician did not characterize 
the symptoms as plantar fasciitis.   

In June 1989, he was diagnosed with pes planus with plantar 
fasciitis.  Although he was treated for a variety of issues 
in service (primarily hallux valgus), he did not complain of 
symptomatology associated with plantar fasciitis.  Further, 
plantar fasciitis was not noted in his separation 
examination.  Therefore, chronic plantar fasciitis was not 
noted in service.   

Post-service treatment records reveal on-going complaints 
associated with hallux valgus but no complaints or treatment 
for plantar fasciitis, or the plantar surface of the feet for 
many years.  X-rays taken in conjunction with a May 2007 VA 
examination showed small plantar calcaneal spurs on both 
feet.  In November 2007, he was diagnosed with bilateral pes 
planus with plantar fasciitis.  After a February 2008 
podiatry consultation, he was diagnosed with fasciitis 
neuritis, tinea pedis, and difficulty walking.  Therefore, 
the evidence does not show plantar fasciitis for 15 years 
following service.

In addition to the absence of documented post-service 
treatment records for many years, the evidence includes 
statements from the Veteran asserting continuity of symptoms.  
As previously stated, the Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  See Buchanan, 451 F.3d at 
1333.

	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1992) and symptoms 
related to plantar fasciitis in 2007 (a 15-year gap).  See 
Maxson, 230 F.3d at 1333; see also Mense, 1 Vet. App. at 356.

	Moreover, the Board finds that the Veteran's reported history 
of continued plantar fasciitis since active service is 
inconsistent with the other evidence of record.  
Significantly, he complained of, and received treatment for, 
bunions and hallux valgus during the 15 years between service 
and his November 2007 diagnosis, but never complained of 
plantar fasciitis symptomatology when he received treatment 
for his bunions.  
	
	His silence, when otherwise reporting his past medical 
history constitutes negative evidence.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).

The Board has weighed the statements as to continuity of 
symptomatology against the absence of documented complaints 
or treatment for 15 years following discharge from active 
duty and finds his recollections as to symptoms experienced 
in the distant past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has 
not been established, either through the competent evidence 
or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the Veteran's 
plantar fasciitis to active duty, despite his contentions to 
the contrary.  Specifically, no health care professional has 
ever established a causal relationship between plantar 
fasciitis and active duty.  As the competent evidence does 
not indicate that bilateral plantar fasciitis is related to 
active duty, the criteria to establish a medical nexus for 
service connection has not been met.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection of pes planus with plantar fasciitis 
because the pes planus was not aggravated in service, and the 
plantar fasciitis was not shown in service or for many years 
thereafter, nor is it related to service.  As there is no 
doubt to be otherwise resolved, the appeal is denied.

With respect to all three claims, the Board has also 
considered the Veteran's statements asserting relationships 
between his hearing loss, tinnitus, pes planus with plantar 
fasciitis and active duty service.  The Board has also 
considered lay observations reported by his wife that he has 
complained of foot trouble since she met him in 1997.  
Specifically, she reflected that she observed him wince every 
morning when he got out of bed.  She related that she has 
seen him cringe when he put on a pair of dress shoes.  She 
attempted to relieve his pain by purchasing various orthotic 
inserts and socks but, according to her observation, nothing 
helped.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran and his wife are competent to report symptoms or 
observations because this requires only personal knowledge, 
not medical expertise, as it comes to them through their 
senses.  Layno, 6 Vet. App. at 470.  However, hearing loss, 
tinnitus, and pes planus with plantar fasciitis are not the 
types of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).

Rather, such competent evidence has been provided by the 
medical personnel who have examined and/or treated the 
Veteran and by service records obtained and associated with 
the claims file.  The Board attaches greater probative weight 
to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  In sum, for the foregoing 
reasons, service connection is denied for hearing loss, 
tinnitus, and a foot disorder, claimed as pes planus with 
plantar fasciitis.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim for hearing loss, VCAA notice is 
not required because the issue presented involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

With respect to tinnitus and pes planus with plantar 
fasciitis, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in December 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors to consider: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, as well as associated private treatment 
records with the file.  

Regarding the claim for pes planus with plantar fasciitis, 
the Board finds that a remand for a nexus opinion is not in 
order.  While, with respect to plantar fasciitis, the 
evidence supports the first two factors of 38 C.F.R. 
§ 3.159(c)(4) (current disability and in-service occurrence), 
there is no competent evidence that the Veteran's plantar 
fasciitis may be associated with active duty service.  That 
is to say, there is no medical evidence suggesting a nexus.  

Further, the Veteran's statements as to continuity of 
symptomatology are found to lack credibility given the lack 
of complaints or diagnoses of plantar fasciitis for many 
years after service separation.  In addition, the Veteran's 
pes planus was a preexisting disorder and there is no 
competent evidence that the Veteran's pes planus was 
aggravated during service.  Moreover, the Board finds that 
the medical evidence of record is sufficient to make a 
decision on the claim.  Therefore, remand for a nexus opinion 
is not warranted.

As such, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.

Service connection for a foot disorder, claimed as bilateral 
pes planus with plantar fasciitis is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


